Citation Nr: 0800437	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  98-17 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

J.A. Juarbe, M.D. and L.J. Montalvo Durand, M.D.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from December 1940 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.  

In a decision dated in December 2000, the Board determined 
that new and material evidence had been submitted to reopen 
the claim.  The case was remanded for additional development 
prior to adjudication of the issue on the merits.  The matter 
was returned to the Board in September 2003, but was again 
remanded for additional development.  It is now returned to 
the Board for appellate review.


FINDING OF FACT

A chronic psychiatric disorder was not shown in active 
service or for many years thereafter; there is no probative 
evidence that the veteran has a chronic psychiatric disorder 
which is related to service; and a psychosis shown to be 
manifested to a compensable degree during the first post-
service year.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, claimed as schizophrenia, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Pursuant to the March 2000 and September 2003 Remands of the 
Board, by letters dated in December 2002, March 2005, and 
August 2007, the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was also, in essence, told to submit all relevant evidence he 
had in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in August 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the 
appeal was readjudicated by way of the May 2007 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA mental disorders 
examination.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection for a Psychiatric Disorder

The veteran requests service connection for a psychiatric 
disorder, which was initially claimed as schizophrenia.  
Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may be also 
granted for any disease first diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the veteran's service medical records reveals 
that in July 1945, he was hospitalized for nine days with 
numerous reported symptoms which included an ill defined 
condition, with manifestations of weakness, anorexia, 
nervousness, anxiety, and poor appetite.  He was discharged 
with final diagnoses of ill defined condition of the nervous 
system and infestation with hookworm Trichuris trichuria. 

An August 1945 hospital discharge diagnosis included ill 
defined condition of the nervous system and hookworm 
infestation of the intestinal tract.

The veteran's October 1945 separation examination showed no 
psychiatric diagnosis.

Subsequent to service, in September 1947, the veteran was 
treated for symptoms of general weakness, epigastric 
discomfort, fullness, belching and pain after meals, marked 
loss of weight, anorexia and marked giddiness.  
Gastrointestinal studies revealed negative findings.  The 
diagnosis was acute gastritis, cause undetermined.  His 
physical condition was noted to be very good. 

In 1950, the veteran was treated repeatedly for 
gastrointestinal complaints, diagnosed as acute 
gastroenteritis, cured, in February 1950, and acute colitis, 
cured in March 1950.  In September 1950, he was diagnosed 
with abdominal pain, cause unknown.

A private medical record from Dr. Raul Lopez de Victoria 
dated in April 1956 shows that the veteran was said to have 
been treated on multiple occasions for a diagnosis of chronic 
anxiety with psychosomatic reactions.

VA outpatient treatment records dated from March 1965 to July 
1966 reveal continued treatment for reported gastrointestinal 
symptoms, insomnia, restlessness, depression, irritability, 
auditory hallucinations, and paranoid trends.  

A VA gastrointestinal examination report dated in August 1966 
revealed an impression of probable psychophysiologic 
gastrointestinal reaction. 

A VA psychiatric examination report also dated in August 1966 
shows that the veteran reported epigastric pain accompanied 
by diarrhea, compulsive walking, hyperactivity, poor sleep, 
nightmares and hearing voices.  Paranoid delusions were also 
present.  The diagnosis was schizophrenic reaction, 
undifferentiated type, with strong paranoid and depressive 
features.

A private medical record from Luis Montalvo Durand, M.D., 
dated in January 1967, shows that the veteran was said to 
have had a history of treatment for gastric disorders and 
nervousness in 1945, with the veteran having been informed 
the condition was emotional.  The diagnoses included chronic 
psychosis, paranoid schizophrenia, disabling him since 1965.  
Dr. Montalvo Durand gave the opinion that the gastric 
symptoms and nervousness in 1945 were the first symptoms of 
the veteran's current mental condition.

A VA examination report dated in October 1968 shows continued 
symptoms of anxiousness, paranoid feelings, and 
hallucinations, both auditory and visual. Physical complaints 
related to the gastrointestinal system continued to be 
manifested, including diarrhea and gastric pains. The 
diagnosis was schizophrenic reaction, undifferentiated type.

A VA examination report dated in May 1971 shows that the 
veteran was said to be showing more deterioration.  He 
continued to report somatic symptoms, words of reference, 
epigastric pain with diarrhea, and auditory and visual 
hallucinations.  The diagnosis was schizophrenic reaction, 
undifferentiated type.

A private medical record from A. M. Brignoni, M.D., dated in 
February 1975, shows that the veteran was being treated for 
schizophrenia, undifferentiated type.  It was indicated that 
the veteran had been under continuous treatment for his 
nerves since his discharge from service.

In January 1979, the Dr. Montalvo Durand testified at a 
personal hearing on behalf of the veteran, over which a 
hearing officer of the RO presided.  Dr. Durand indicated 
that he had been treating the veteran since 1952 when he was 
handling "emotional cases."  He testified that he had known 
the veteran since 1945, when he had treated him as a general 
practitioner for frequent reports of stomach problems, 
diarrhea, loss of appetite and nervousness.  Dr. Durand 
opined that the veteran's stomach condition was an emotional 
one.  He then indicated treating the veteran from 1945 to 
1947, and then from 1967, when he had sought a certificate of 
treatment.  He described that 1967, the veteran's condition 
had essentially progressed from a psychoneurotic state to 
that of full-blown psychosis.  He concluded that there was a 
medical relation between the picture of symptoms that were 
manifested in service and his current mental state.

A VA outpatient treatment record dated in August 1983 shows 
that the veteran was said to be somewhat anxious.

A private medical record from J.A. Juarbe, M.D., dated in 
October 1997, shows that the veteran had a history of being 
discharged from service in 1945, and that in July 1945, he 
had been found to be nervous, anorexic, anxious and weak.  A 
diagnosis of psychophysiologic gastrointestinal reaction was 
said to have been made.  Dr. Juarbe also referenced a July 
1966 diagnosis of schizophrenic reaction, and an opinion of 
Dr. Luis Morales that the onset of the veteran's psychiatric 
condition was 1945.  Dr. Juarbe concurred with this opinion, 
and explained that what had been diagnosed as a 
gastrointestinal psychophysiologic reaction was beyond any 
reasonable doubt the prodromal symptoms of the veteran's 
current schizophrenia, which he believed was a service 
connected condition.

In April 1999, Dr. Juarbe testified at a personal hearing on 
behalf of the veteran, over which a hearing officer of the RO 
presided.  Dr. Juarbe testified that he agreed with the 1979 
testimony and opinion of Dr. Montalvo Durand, that the 
veteran's psychiatric disorder had its onset in service.  Dr. 
Juarbe added that Dr. Montalvo Durand was a highly regarded 
expert in the psychiatric field.

A VA mental disorders examination report by a board of 
psychiatrists dated in June 1999 shows that the veteran was 
interviewed and his claims file reviewed in conjunction with 
formulating the opinion.  The veteran was said to have no 
recent admissions for psychiatric treatment, but that since 
1997, he had been seen as an outpatient by Dr. Juarbe.  The 
VA examiners indicated that review of the 1979 testimony of 
Dr. Montalvo Durand revealed that Dr. Montalvo Durand had 
treated the veteran as a general practitioner 1945 to 1947 
for gastrointestinal and nervous problems but had  never made 
a diagnosis, nor had he specified what, if any, treatment or 
medications had been provided to the veteran.  It was pointed 
out that Dr. Montalvo Durand did not see the veteran again 
until he returned for a certificate in the 1960's.  The 
examiners noted that there was absolutely no evidence of 
treatment for the years from 1947 to 1966, when schizophrenia 
was diagnosed.  The examiners concluded that based on the 
objective evidence, they could not certify that the symptoms 
that were vaguely manifested as nervousness and anxiety were 
any way early manifestations or related to the diagnosis of 
schizophrenia made almost 20 years afterwards.  The examiners 
concluded there was no evidence of the progression of the 
disorder, currently diagnosed as schizophrenia disorder, 
undifferentiated type and dependent personality 
characteristics.

A VA aid and attendance examination report dated in March 
2000 reveals that the veteran had a long standing 
neuropsychiatric history.  He was said to carry a diagnosis 
of anxiety disorder with depressive features, and that he had 
been receiving treatment at a VA hospital.  

A VA mental disorders examination report, also dated in March 
2000, shows that the veteran was examined for psychiatric 
evaluation and determination of competency.  It was 
determined that he was not competent to handle VA funds.  The 
diagnosis was senile dementia and schizophrenia, by history.

A VA mental disorders examination report by a board of 
psychiatrists dated in July 2003 shows that the veteran was 
interviewed and his claims file reviewed in conjunction with 
formulating the opinion.  The diagnosis was dementia of the 
Alzheimer's type, late onset, with depressed mood; and 
schizophrenia by history.  The examination report explained 
that the veteran was admitted to the hospital while he was in 
service on July 1945 and later treated in 1947 and 1950 for 
multiple gastrointestinal symptoms with diagnosis of acute 
gastritis and colitis.  He was given medical treatment for 
these conditions.  There was no evidence in the claims file 
or in the service medical record of an established 
psychiatric diagnosis or of treatment with antipsychotic 
medications.  There was no documented evidence of positive 
and negative symptoms of schizophrenia, and there was no 
evidence of dysfunction in social relations and in work 
performance.  There was no evidence of psychotic symptoms, 
and no evidence that the veteran was treated with psychiatric 
medication.  In his separation examination of October 1945, 
there was no evidence of a psychiatric diagnosis.  There was 
evidence in the claims file that the veteran  developed a 
psychotic episode for the first time in 1965 with a diagnosis 
of schizophrenia, undifferentiated type, with paranoid 
features, when he was hospitalized from December 1965 to 
January 1966, and was prescribed antipsychotic medication 
after discharge.  He was unable to continue working after 
this episode.

The VA board of psychiatrists concluded that based upon the 
above, the veteran's present mental disorder was not related 
to the in-service symptoms and findings; that a psychosis was 
not manifested within one year following service; and that 
there was no clinical significance of the treatment in 1945, 
1947 and 1950, since it was not related to the current 
diagnosis.  The VA board of psychiatrists added that the 
medical opinions rendered by Dr. Juarbe during the April 1999 
hearing and Dr. Montalvo Duran in January 1967 and March 1978 
were completely speculative, and not based on objective 
clinical evidence; therefore, they did not agree with these 
opinions.  The VA board of psychiatrists concurred with the 
opinion rendered by the June 1999 VA examination report 
because it was based on the objective evidence available in 
the claims file.

In light of the foregoing evidence of record, the Board finds 
that the competent evidence of record has shown that the 
veteran was not treated with symptoms associated with a 
psychiatric disorder during his period of active service.  
The October 1945 separation examination report is entirely 
negative for any symptoms associated with a psychiatric 
disorder and weighs heavily against the claim.  A separation 
physical examination report is highly probative as to the 
veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). 

The first post-service evidence of the development of a 
psychiatric disorder was not until 1965, wherein the veteran 
was diagnosed with schizophrenia, undifferentiated type, with 
paranoid features.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board has considered the opinions of Drs. Brignoni, 
Montalvo Durand, and  Juarbe.  However, none of these 
opinions are supported by treatment records for a psychiatric 
disorder prior to 1965.  These opinions are based primarily 
on reports of history as provided by the veteran.  However, a 
medical diagnosis is only as credible as the history on which 
it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  Apart from evidence that the examiners' 
assessments were made on the basis of primarily the veteran's 
account, the facts underlying the assessments are not 
substantiated by the record, as at the time he was separated 
from active service there were no residuals of a psychiatric 
disorder.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (It is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran.).    

When viewed against the background of the service medical 
records which are negative for a psychosis, and the lack of 
any evidence of symptoms associated with a psychiatric 
disorder until 1965, the medical evidence of record does not 
establish that there is a nexus between any current diagnosis 
and service.  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann, 
5 Vet. App. at 233 [the Board was not bound to accept 
opinions of two doctors who made diagnoses of PTSD almost 
twenty years following appellant's separation from service 
and who necessarily relied on history as related by 
appellant].

The Board finds probative the June 1999 and July 2003 
opinions of the VA examination boards that stated that the 
veteran's current psychiatric disorder was not directly 
related to his period of active service.  These opinions are 
considered probative as they were definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinions 
are found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

Further, there is no indication that the veteran had a 
diagnosis of a psychosis which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for a psychosis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the assertions of the veteran in 
support of his claim that he has a psychiatric disorder as a 
result of service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In essence, the veteran developed a psychosis nearly 20 years 
after service separation.  As noted above, establishing 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  In this case, the veteran has a 
diagnosis of a psychiatric disorder, but he is not competent 
to establish that his disorder was incurred in service, and 
the preponderance of the probative evidence of record does 
not relate the current psychiatric disorder to service.

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder is denied.  Although he 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder, claimed as 
schizophrenia.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as 
schizophrenia, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


